id office uilc cca_2011070116200921 ---------- 263a 263a 263a number release date from ---------------------- sent friday july pm to --------------------------------------------------------------------------- cc subject re lexisnexis r 263a-8 -------------i am attaching a copy of a memorandum that discusses similar legal issues in the context of a different type of property although it was prepared some time ago i believe it still may contain some useful material attachment office_of_chief_counsel department of the treasury internal_revenue_service washington d c memorandum for chief compliance officer msro midstates region attn from assistant chief_counsel income_tax accounting by assistant to the branch chief subject treatment of offshore platforms under 263a f wta-n-110835-98 this memorandum is in reply to your request dated date for technical assistance with respect to the application of sec_263a of the internal_revenue_code to offshore platforms issues are offshore jacket-type platforms real_property for purposes of the interest capitalization provisions of sec_263a when does the production_period for jacket-type platforms begin for purposes of the interest capitalization provisions of sec_263a conclusions offshore jacket-type platforms are real_property for purposes of sec_263a the production_period for a self-produced jacket-type platform begins when actual physical construction on the platform is first performed the production_period for a jacket-type platform produced under contract begins for the customer when actual physical construction on the platform is first performed whether by the contractor or the customer and begins for the contractor when the contractor first performs actual physical construction on the platform summary analysis issue sec_1_263a-8 of the income_tax regulations defines real_property to include inherently permanent structures which in turn are defined by sec_1_263a-8 to include property that is affixed to real_property and will ordinarily remain thus affixed for an indefinite period jacket-type platforms are strongly and permanently affixed to the ocean floor they are designed and constructed to remain at the site where they are installed for an indefinite period of time accordingly jacket-type platforms qualify as inherently permanent structures under sec_1_263a-8 and thus constitute real_property for purposes of sec_263a additionally sec_1_263a-8 provides that inherently permanent structures include any property that qualifies as an inherently_permanent_structure under the principles of former sec_48 and sec_1_48-1 under such principles an item of property was an inherently_permanent_structure if the overall facts and circumstances indicated that the property was permanently installed at its site jacket-type platforms have numerous characteristics reflecting such permanence they are designed to suit a particular site and are durably constructed and solidly installed to remain at that site indefinitely removing the platform from the site is expensive and time consuming and the platform normally cannot be reused at another site jacket-type platforms are therefor inherently permanent structures for purposes of former sec_48 and thereby qualify as inherently permanent structures under sec_263a as well under sec_1_263a-8 however property that otherwise qualifies as an inherently_permanent_structure is not real_property for purposes of sec_263a if it is property in the nature of machinery or equipment for purposes of this rule a jacket- type platform is not property in the nature of machinery or equipment because it performs no mechanical functions in its own right even though it supports drilling machinery and is necessary for its operation issue the production_period for jacket-type platforms is determined under the rules of sec_1_263a-12 applicable to real_property the production_period for a self-produced jacket-type platform begins when any physical production activity is performed with respect to the platform the production_period for a jacket-type platform produced under contract begins for the customer when any physical production activity is performed with respect to the platform whether by the contractor or the customer and begins for the contractor when the contractor first performs actual physical construction on the platform sec_1_263a-12 specifically provides that soil testing preparing architectural blueprints or models obtaining building permits and incidental repairs are not considered to be physical production activities facts in order to produce oil_and_gas from offshore reservoirs especially in areas where violent weather occurs oil_and_gas producers must build massive permanent offshore platforms the platforms and related development wells may cost hundreds of millions of dollars in order to economically justify the huge investment involved a field must generally contain hundreds of millions of proved equivalent barrels of oil the drilling of a single well will ordinarily not substantiate the existence of an economic quantity of reserves instead an oil company will drill several exploratory wells to assess the probability that adequate reserves exist to justify development these wells will also be used to determine the precise location for constructing a permanent platform to be used for drilling development wells and installing production facilities to produce oil_and_gas in commercial quantities most exploratory wells are drilled from movable drilling ships known as mobile offshore drilling units modus the construction of the platform will not begin until the exploratory wells confirm the existence of commercial quantities of oil_and_gas there are two general categories of platforms in use around the world today rigid platforms and compliant platforms types of rigid platforms include the steel jacket platform the concrete gravity platform and the caisson-type platform types of compliant platforms include the guyed tower the tension leg platform and the spar rigid platforms are the oldest design in offshore platforms they are most often utilized in development drilling in water depths that do not exceed about big_number feet in deeper waters the use of rigid platforms is not practical so complaint platforms which are lighter and contain fewer steel parts than rigid platforms are utilized instead the most common type of offshore platform is a rigid structure referred to as a steel jacket platform or jacket-type platform as its name implies this platform is made primarily of steel and is designed to withstand severe environmental conditions such as hurricanes and strong winds for an indefinite period it consists of three basic parts the deck or topsides is of a series of platforms that provide space and support for drilling equipment and personnel the jacket or steel jacket is a tower-like structure fabricated from tubular steel members its bottom rests on the sea floor and its top where the deck is attached lies well above the waterline finally the anchoring system stabilizes and anchors the platform to a fixed site by means of pilings driven through the legs of the jacket and into the seabed the jacket is usually constructed on land placed onto a barge and towed out to the site for installation several of the tubular members of the jacket are sealed airtight so that the jacket floats when launched into the water then large barge-mounted cranes are rigged to the jacket to stabilize it and raise it to an upright position the tubular legs are then flooded with water so that they sink to the bottom of the ocean when the legs come to rest on the sea floor piles are driven through the legs and into the sea bottom to pin the jacket permanently to the site the piles are welded to the legs at the top of the jacket and grout is sometimes injected in the space between the pilings and the inside of the tubular legs finally the topside is placed on the top of the jacket and the unit is readied for drilling and production operations once oil production has ceased the platform is generally removed and the ocean bed is restored to its original condition the geneva convention of the high seas and the ocs land act specify that any installations which are abandoned or disused must be entirely removed government authorities occasionally allow platforms to be removed from the seabed towed to designated areas outside of shipping lanes and sunk to form artificial reefs in rare instances operators may be allowed to cut off the tops of platforms to a certain water depth and leave the substructures in place in most cases however the structure is towed to land and is cut up recycled as scrap or disposed of as refuse for a variety of reasons the offshore oil_and_gas industry traditionally does not reuse steel jacket platforms a jacket-type platform and its three main components are designed as an integrated unit appropriate for a particular well site taking into consideration the condition of the seabed storm ratings water depths tides wave forces well spacing and other factors affecting the number and depth of wells desired and the size and configuration of the components once fabricated neither the platform nor its major components are ordinarily reusable at a different well site without substantial and costly modifications additionally the process of removing a platform from a site often damages it so extensively that it cannot be reused without an economically prohibitive amount of refurbishment many older platforms no longer comply with current environmental and safety regulations older components may not be compatible with current designs and practices because of all these difficulties many engineers and contractors prefer to design and construct a new platform for each new site and are reluctant to undertake assignments to retrofit old platforms law and analysis issue are offshore jacket-type platforms real_property for purposes of the interest capitalization provisions of sec_263a sec_263a requires a taxpayer producing certain types of property to capitalize interest as a cost of production the property subject_to such interest capitalization includes i real_property and ii certain tangible_personal_property to be subject_to interest capitalization tangible_personal_property must have a a sec_168 class_life of years or more and be intended for use by the taxpayer or a related_party b an estimated production_period exceeding years or c an estimated production_period exceeding year and a cost exceeding dollar_figure sec_1_263a-8 accordingly if jacket-type platforms constitute real_property under sec_263a they are subject_to interest capitalization without regard to their class_life cost or production_period if these platforms do not constitute real_property they are subject_to interest capitalization only if they meet the threshold criteria applicable to tangible_personal_property the sec_168 class_life of offshore platforms is only years revproc_87_56 asset class thus a jacket-type platform would be subject_to interest capitalization as tangible_personal_property only if its estimated production_period exceeded years or its estimated production_period exceeded one year and its cost exceeded dollar_figure the term real_property as used in sec_263a is not defined by statute the regulatory definition of the term is set forth in sec_1_263a-8 which provides in part that real_property includes land unsevered natural products of land buildings and inherently permanent structures sec_1_263a-8 further provides that real_property includes the structural_components of both buildings and inherently permanent structures such as walls partitions doors wiring plumbing central air conditioning and heating systems pipes and ducts elevators and escalators and other similar_property jacket-type platforms are not land natural products of land or buildings accordingly these platforms constitute real_property under sec_263a only if they are inherently permanent structures under sec_1_263a-8 the term inherently permanent structures is defined in sec_1_263a-8 to include property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time this definition is illustrated by numerous examples including swimming pools paved parking areas telephone poles broadcasting towers oil_and_gas pipelines derricks and storage equipment sec_1_263a-8 further provides that inherently permanent structures include any property that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 as discussed in greater detail below other tangible_property under former sec_48 means property classified as inherently permanent structures for purposes of the former investment_tax_credit itc and structural_components of such property thus inherently permanent structures under sec_1 263a- c include property that qualified as inherently permanent structures or structural_components thereof under statutes and regulations applicable to the former itc the definition of real_property for purposes of sec_263a is subject_to one additional qualification potentially relevant to jacket-type platforms sec_1 263a- c provides that a structure that is property in the nature of machinery or is essentially an item of machinery or equipment is not an inherently_permanent_structure and is thus not real_property for purposes of sec_263a thus if jacket-type platforms are property in the nature of machinery or equipment they are not real_property for purposes of sec_263a even if they would otherwise qualify as such because they were affixed to land for an indefinite period or because they were other tangible_property under former sec_48 and sec_1_48-1 affixation to real_property for indefinite period under sec_1_263a-8 no cases or rulings have construed whether an item is property that is affixed to real_property and that will ordinarily remain affixed for an indefinite period of time as set forth in the definition of an inherently_permanent_structure in sec_1_263a-8 guidance regarding the application of this definition is limited to the examples provided in the regulation itself jacket-type platforms are affixed to land at their drilling sites within any ordinary meaning of this term the platform is held in place by driving pilings through the legs of the jacket into the sea floor pilings are welded to the platform at the top of the jacket legs and in some cases grout cement without aggregates is pumped into the annulus space between the piling and the inside of the leg the affixation of a jacket-type platform must be strong enough to withstand ocean currents strong winds and other severe environmental conditions at the site further severing such platforms from the sea bed is a time-consuming and expensive project requiring expert engineering and specialized equipment cutting piles most commonly requires explosives but machinery for abrasive and mechanical cutting is also available in sum jacket-type platforms are very strongly affixed to land they are certainly very comparable in this respect to many of the examples in sec_1_263a-8 of inherently permanent structures including wharves and docks fences inherently permanent outdoor lighting and advertising installations and broadcasting towers jacket-type platforms are also affixed to land for an indefinite period of time sec_1_263a-8 furnishes no definition or example of an indefinite period of time so the phrase must be interpreted according to the common and ordinary meanings of its terms construed in this light affixing property for an indefinite period of time means that the property is affixed without any fixed plan to remove it at a particular date in the future by their very nature jacket-type platforms are installed for indefinite periods of time their function is to facilitate the production of oil in commercially feasible quantities when they can no longer perform this function either because the well has been exhausted or because further exploitation of the well has become uneconomic they are ordinarily removed from the site although some platforms are toppled on site where this is permitted by law the exact date when the platform will be removed or toppled is neither known nor knowable when it is affixed to the seabed a jacket-type platform is installed for an indefinite period for purposes of sec_1_263a-8 even though its useful_life is inherently limited and it will be removed at the end of such life this is illustrated by the examples of inherently permanent structures in sec_1_263a-8 like jacket-type platforms these structures generally remain affixed to real_property only for the period during which they remain in operating condition and serve a useful function at their installation sites an inherently permanent advertising display for example remains affixed as long as it is structurally sound enough to display advertisements and advertisers are willing to pay a sufficient rate for its use any construction of indefinite that would exclude property affixed to land for its useful_life in that location would exclude inherently permanent advertising displays and all the rest of the supplied examples which demonstrates that such construction is erroneous more specifically the examples in sec_1_263a-8 include derricks and oil pipelines which have exactly the same anticipated period of affixation as jacket-type platforms they remain affixed as long as oil is present at the site of affixation that can be extracted or transported at commercially viable rates thereafter these items are abandoned in place or removed from their sites for salvage reuse or disposal just like jacket-type platforms if pipelines and derricks are affixed for an indefinite period for purposes of sec_1_263a-8 then the same must necessarily be true for jacket-type platforms in sum jacket-type platforms qualify as inherently permanent structures under sec_1_263a-8 because they are affixed to land and ordinarily remain thus affixed for an indefinite period of time inherently permanent structures under former sec_48 and sec_1_48-1 former sec_48 defines sec_38 property which was eligible for the former investment_tax_credit itc generally sec_38 property includes i tangible_personal_property and ii certain other categories of tangible_property specified within former sec_48 the largest of these categories is other tangible_property as defined by former sec_48 and sec_1_48-1 which includes a wide range of property used in certain manufacturing production extraction research and storage activities former sec_48 contains no definition of tangible_personal_property the legislative_history of the section indicates however that tangible_personal_property includes any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures legislative_history further establishes that tangible_personal_property is not intended to be narrowly defined and is not controlled by state law property concepts h rept no 87th cong 2nd sess 1962_3_cb_405 s rept no 87th cong 2d sess 1962_3_cb_707 the regulations promulgated under former sec_48 closely track the legislative_history of the statute tangible_personal_property is defined in sec_1_48-1 to include any tangible_property except land and improvements thereto such as buildings or other inherently permanent structures including items which are structural_components of such buildings or structures sec_1_48-1 further provides that an item of property may be tangible_personal_property even though it qualifies as a fixture under local law while another item of property may be other tangible_property even though it is classified as personal_property under local law other tangible_property under former sec_48 is not directly defined by statute or regulation but its meaning can be determined from context the term other refers to tangible_personal_property in the immediately preceding subparagraph a this indicates that other tangible_property potentially includes any tangible_property that is excluded from tangible_personal_property under former sec_48 namely land buildings inherently permanent structures and structural_components of buildings and inherently permanent structures see sec_1_48-1 former sec_48 specifically excludes buildings and their structural_components from other tangible_property land is also excluded because it is not depreciable_property by process of elimination therefor other tangible_property under former sec_48 consists of inherently permanent structures and their structural_components two important points should be noted with respect to the reference to former sec_48 in sec_1_263a-8 first the concept of inherently permanent structures under the itc is similar to but not necessarily identical with the concept of inherently permanent structures in sec_1_263a-8 the itc definition of inherently permanent structures was developed and construed in light of congressional intent regarding the itc which favored a broad construction of tangible_personal_property and a correspondingly narrow construction of other tangible_property and inherently permanent structures the legislative_history of sec_263a by contrast contains nothing to indicate that congress intended the broad construction of personal_property under the itc to apply to interest capitalization under sec_263a preamble t d 1995_1_cb_20 accordingly the narrow construction given to other tangible_property and inherently permanent structures under the itc is not appropriate to the interpretation of inherently permanent structures under sec_1_263a-8 second the definition of inherently permanent structures in sec_1_263a-8 utilizes other tangible_property under former sec_48 merely as a nonexclusive example of the defined term accordingly a item of property may be an inherently_permanent_structure for purposes of sec_1_263a-8 even though it would not have been an inherently_permanent_structure for purposes of the itc and therefor would not have been other tangible_property under former sec_48 and sec_1_48-1 several implicit examples of other tangible_property are contained within the regulations under former sec_48 swimming pools paved parking areas wharves docks bridges and fences are listed in sec_1_48-1 as examples of things that are not tangible_personal_property and therefore qualify as other tangible_property in addition the definition of integral part in sec_1_48-1 gives these specific examples of other tangible_property that are normally used as an integral part of qualified activities blast furnaces oil_and_gas pipelines railroad tracks and signals telephone poles broadcasting towers oil derricks and fences used to confine livestock numerous cases and rulings have considered whether specific items of tangible_property were tangible_personal_property or other tangible_property within the meaning of former sec_48 these authorities do not identify any single factor that is dispositive of this issue rather they examine the overall facts and circumstances of the property at issue in light of number of different relevant factors these factors are collected and enumerated in the leading case of 65_tc_664 acq 1982_2_cb_2 the united_states tax_court tax_court begins its analysis in whiteco by noting that decided cases have followed legislative intent and sec_1_48-1 in holding that affixation to land does not per se exclude property from the category of tangible_personal_property for purposes of former sec_48 61_tc_471 52_tc_478 aff’d per curium 448_f2d_1397 9th cir the tax_court then identifies major factors previously considered by courts in determining whether an item of property was an inherently_permanent_structure for purposes of former sec_48 is the property capable of being moved and has it in fact been moved is the property designed or constructed to remain permanently in place are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that the property may or will have to be moved how substantial a job is removal of the property and how time- consuming is it how much damage will the property sustain upon its removal what is the manner of affixation of the property to the land the factors listed in whiteco have been cited and accepted in numerous subsequent cases and rulings see eg 863_f2d_491 7th cir 849_f2d_1398 n 11th cir they are an established part of the principles of former sec_48 and sec_1_48-1 with respect to other tangible_property as such they constitute an appropriate and convenient framework for organizing the analysis of how jacket-type platforms should be classified under former sec_48 cf sec_1_897-1 whiteco factors are expressly incorporated into regulations for purpose of determining whether property is an inherently_permanent_structure and thus real_property the first whiteco factor identifies one of the best proofs available that an item is movable in actual practice whether it has actually been moved in the past the remaining whiteco factors focus in different ways on the practicalities involved in moving the tested property such as the time effort and money expended and the damage incurred to the property a are jacket-type platforms capable of being moved and are they in fact moved movability is perhaps the most salient characteristic of tangible_personal_property but it is not in itself dispositive of whether an item is an inherently_permanent_structure under former sec_48 just as affixation to land does not per se exclude property from the category of tangible_personal_property under former sec_48 so the mere ability to relocate a piece of property affixed to land does not per se exclude such property from the category of inherently permanent structures 61_tc_328 l l bean inc v commissioner tcmemo_1997_175 further movability is inherently a relative criterion as the tax_court has observed almost any structure made by humans can be disassembled moved and reassembled somewhere else given sufficient time and resources mallinckrodt inc v commissioner tcmemo_1984_532 l l bean inc v commissioner whiteco and subsequent authorities focus on whether in the light of common sense and everyday experience the property is movable in a practical sense of the term jacket-type platforms are not readily movable and are typically moved only twice in their lifetimes the first move occurs when the platform is installed the jacket and deck components are constructed on shore and are towed to the well site for final assembly and installation the second move occurs when the platform is decommissioned the platform is severed from the ocean floor and towed away sometimes in pieces for offsite disposal or salvage no attempt is made to maintain the platform as a functioning unit during this second move although parts of the platform may be reused it is theoretically possible to move a jacket-type platform as a functioning unit from one well site to another such moves however are difficult and expensive because of the extensive disassembly and renovation required the anchoring system of the platform is destroyed in the process of severing the platform from the first site so a new anchoring system must be supplied and the jacket must be reconditioned to accept the second anchoring system at the second site towing the platform to the second site would typically require separating the deck from the jacket and reassembling them at the new site as a result of such difficulties jacket-type platforms are rarely reused as a whole and are moved only when they are installed and decommissioned the theoretical possibility of moving a jacket-type platform from site to site makes it slightly more mobile than swimming pools and parking lots which would be destroyed in the moving process sec_1_48-1 but jacket-type platforms are similar in mobility to other examples of inherently permanent structures in the former sec_48 regulations such as broadcasting towers oil derricks and fences which can be relocated without destruction although this is rarely done sec_1_48-1 in sum a jacket-type platform is essentially an immobile structure and is comparable in this respect to many examples of inherently permanent structures under the former sec_48 regulations b are jacket-type platforms designed or constructed to remain permanently in place durable construction is one indication that a structure is expected or intended to be permanent the advertising signs in whiteco by contrast were designed only to last for the term of the contract between the taxpayer and its advertiser which averaged years whiteco t c pincite jacket-type platforms are designed and constructed to remain in place for an indefinite period replacing a worn-out offshore platform at a functioning well is time- consuming and expensive offshore operators thus have a strong economic motivation to ensure that a single platform will last over the economic lifetime of the well the economic lifetime of a well however is not known or knowable when the platform is installed thus to maximize returns the offshore operator constructs platforms to withstand the environmental conditions prevailing at the site for the indefinite future thus jacket-type platforms are designed and constructed to remain permanently in place c are there circumstances which tend to show the expected or intended length of affixation ie are there circumstances which show that jacket-type platforms may or will have to be removed the third whiteco factor focuses on the expectations and intentions of the parties regarding how long the structure will remain affixed like the other factors it is a matter of degree structures are rarely if ever constructed with the reasonable intent and expectation that they will remain in place forever the permanence of a structure depends instead on the foreseeable situations in which the structure would be removed the likelihood that such circumstances would occur and their remoteness in time in whiteco the taxpayer could foresee numerous circumstances in which it intended or expected to remove the signs from their sites the signs were erected on leased land and had to be removed if the leases were not renewed or if the landowner chose to develop the land advertising contracts which lasted from to years might not be renewed demand for display advertising could shift from one location to another because of changes in roadways traffic or other circumstances these circumstances were not mere remote possibilities they can and did occur in the ordinary course of events further they were not remote in time from the installation of the sign see also 507_f2d_844 ct_cl the whiteco opinion cites the contrasting case of 61_tc_471 in which the principles of former sec_48 were applied in determining whether planted citrus trees were tangible_personal_property under sec_179 in the lacroix opinion the tax_court noted that these trees could be dug up and moved to another location but the taxpayer had no intention or expectation of doing so when they were planted the removal of the trees was merely a hypothetical possibility a jacket-type platform lies somewhere between the signs in whiteco and alabama displays and the trees in lacroix like the signs a jacket-type platform has an intended and expected time when it will be removed the platform will remain in place as long as the well is economically productive after that point applicable law generally requires that the structure be removed from the site whether for salvage or disposal like the trees however the exact date of the removal is indeterminate and it is generally many years or decades from the initial installation further unlike the signs jacket-type platforms are not transferred between sites to accommodate shifting demand the factors limiting reuse of platforms include the platform no longer has sufficient structural strength due to accumulated fatigue and corrosion the platform does not comply with newer standards and regulations the platform is no longer compatible with current designs for topsides and rigs there is no oil or gas field in the area that presents a good match for the size and type of the platform no contractor can be found that is willing or technically able to undertake reuse refurbishment or modification of the platform to allow reuse is not economically no liquid market exists in used platforms or regulations discourage such of a platform feasible marketing reusing a jacket-type platform requires overcoming one or more of these obstacles as a result jacket-type platforms are reused only occasionally and most existing platforms were installed with the expectation that they would not be reused in sum circumstances show that a jacket-type platform will be removed from its installation site at some point in the future however that point is indeterminate and is usually many years or decades after installation further jacket-type platforms are not readily or frequently moved they are generally moved only when their useful lives have been exhausted d how substantial a job is removal of jacket-type platforms and how time- consuming is it are such platforms readily removable property is inherently permanent to the extent that it cannot be easily relocated as desired the advertising signs in whiteco for example were not inherently permanent because in part they could be completely removed within two hours and without great expense in 52_tc_478 aff’d per curiam 448_f2d_1397 9th cir floating docks held in place by chains attached to pilings in the lake bottom were not inherently permanent structures because they could be moved or reconfigured by unclipping the chains the pilings however were permanent because they were buried in the bottom and could only be installed and removed with pile drivers removing a jacket-type platform from a site is a massive undertaking that requires considerable time and money to plan and execute experts from various fields must collaborate to create a unique removal plan for each site applicable environmental regulations and legal requirements must be ascertained and necessary permits and approvals must be secured the engineering requirements of the lift must be carefully analyzed specialized equipment such as derrick barges must be hired and assembled to execute the plan to accomplish all of this in a cost-effective manner operators begin to plan a site decommissioning at least years before the actual removal of the platform costs for decommissioning vary significantly according to the circumstances of each platform such as the size location and condition of the platform water depth and weather conditions at the site the methods chosen to sever the platform from the seabed and how far the platform must be towed for disposal in the minerals management service estimated the abandonment and clearance costs for platforms on the u s outer_continental_shelf averaged dollar_figure million per platform for water depths of feet or less costs escalate to dollar_figure million for depths up to feet and up to dollar_figure million in water deeper than feet approximately of these costs are attributable to platform removal the remaining consists of items such as plugging and abandonment of well and clearance of debris from the site thus jacket-type platforms are not readily removable in fact they can be removed only with considerable time effort and expense e how much damage do jacket-type platforms sustain upon removal property is inherently permanent to the extent that it is damaged when it is relocated the advertising signs in whiteco for example were not inherently permanent in part because they could be relocated without sustaining significant damage similarly the floating docks in estate of morgan could be removed or reconfigured without damage by contrast jacket-type platforms can sustain considerable damage when they are removed unless unusual and expensive measures are taken pilings are most commonly severed by explosives which can cause damage to the legs unless the explosion occurs deep below the mudline it is possible to sever pilings by means of mechanical or abrasive cutting but such methods are expensive relative to explosives further if the pilings have been secured to the jacket legs with grout the grout and piling must be removed from the leg before the platform can be reused which is also an expensive operation because jacket-type platforms have traditionally not been reused minimizing damage to the platform has not been a high priority in decommissioning some platforms are towed to shore for disposal or salvage as scrap other are towed to a designated areas for deep-water burial at sea or placement as an artificial reef in these cases the platform is often cut into pieces to make it easier to handle if regulations allow partial abandonment in place the jacket-type platform is severed in the middle and the top portion is towed away for disposal if regulations allow abandoning the platform by tipping it at its site the legs are severed at the required depth by the cheapest available means and the structure is tipped over thus a jacket-type platform sustains considerable damage upon removal unless unusual and expensive measures are taken f what is the manner of affixation of jacket-type platforms to the land the manner in which property is affixed to land is an indication of whether the property is an inherently_permanent_structure pilings and concrete foundations for example are generally considered to be inherently permanent structures in part because of their firm affixation to the earth 52_tc_478 60_tc_861 62_tc_446 marineland of the pacific v commissioner tcmemo_1975_288 77_tc_349 property attached to pilings or concrete foundations may be considered to be an inherently_permanent_structure if it is firmly affixed to or not readily removable from the pilings or foundation thus in roberts weirick and marineland of the pacific towers for ski lifts and amusement rides were treated as inherently permanent structures in part because of their connection to their foundations in some instances the towers were actually sunk into or welded onto the foundations and could only be removed by damaging the property in other cases the towers were attached with bolts and were removable in theory but such removal could only be accomplished with great difficulty because of the massive size of the towers by contrast if property can be readily removed from pilings or a foundation it is generally not an inherently_permanent_structure thus in estate of morgan supra the floating dock panels attached to the pilings were treated as tangible_personal_property because they could be easily detached from the pilings by unclipping the chains similarly in standard oil indiana sign poles bolted to a concrete foundation were also treated as tangible_personal_property because unlike the poles in roberts weirick and marineland of the pacific they could easily be detached in a few hours jacket-type platforms are affixed at their sites by means of pilings which are driven through the hollow legs of the platform and into the sea bottom the force of friction between the earth and the piling along its embedded length holds the piling in place to strengthen the connection between the platform and the piling the piling and platform are welded together at the top of the jacket leg in some installations grout cement without aggregate is forced in the annulus space between the outside of the piling and the inside of the jacket leg to strengthen further the bonds the jacket and the piling the use of grout is avoided where reuse of the platform is anticipated because of the substantial time and expense involved in removing the grout and pilings before reuse of the platform 77_tc_349 87_tc_324 598_fsupp_1165 s d tex both jacket-type platforms and their pilings are affixed to the sea bed in the manner of inherently permanent structures the pilings are sufficiently strong to hold the massive platform securely in place in spite of winds and tides and they are installed so permanently that they can only be removed by destroying them the jacket-type platform in turn is securely attached to the pilings by welds and in some cases by grout detaching the platform is not a simple matter of unfastening connectors or unscrewing bolts as in morgan and standard oil indiana g summary the foregoing appraisal of jacket-type platforms in terms of the whiteco factors establishes that these platforms are inherently permanent structures and thus other tangible_property for purposes of former sec_48 and sec_1_48-1 the platforms exhibit all of the characteristics of inherently permanent structures installation for an indefinite period durable construction and affixation to the ground in a manner that is not easily reversed and that precludes ready movement other tangible_property under former sec_48 and sec_1_48-1 is listed as an example of inherently permanent structures in sec_1_263a-8 accordingly jacket- type platforms qualify as inherently permanent structures in sec_1_263a-8 because they are other tangible_property under former sec_48 and sec_1_48-1 property in the nature of machinery jacket-type platforms do not constitute property in the nature of machinery or equipment for purposes of sec_1_263a-8 because they are not items of machinery or equipment rather they merely provide support to machines and equipment the regulatory definition of inherently permanent structures excludes certain types of property with mechanical characteristics specifically sec_1_263a-8 provides machinery-- i treatment a structure that is property in the nature of machinery or is essentially an item of machinery or equipment is not an inherently_permanent_structure and is not real_property in the case however of a building or inherently_permanent_structure that includes property in the nature of machinery as a structural_component the property in the nature of machinery is real_property ii certain factors not determinative a structure may be an inherently_permanent_structure and not property in the nature of machinery or essentially an item of machinery even if the structure is necessary to operate or use supports or is otherwise associated with machinery the history of this provision provides additional guidance regarding its meaning the first regulatory definitions of real_property and inherently permanent structures appeared in the proposed_regulations issued date prop_reg sec_1 263a f -1 to 263a f -9 fed reg the proposed_regulations were subsequently replaced by final regulations effective date which also contained definitions of these terms t d fed reg although the proposed and final definitions of real_property prop sec_1 263a f -1 c reg sec_1_263a-8 and inherently permanent structures prop sec_1 263a f -1 c reg sec_1_263a-8 were substantially_similar in most respects they do differ in their treatment of property in the nature of machinery prop sec_1 263a f -1 c reg sec_1_263a-8 the proposed definition of inherently permanent structures contains this concluding sentence any property not otherwise described in this paragraph c that constitutes other tangible_property under the principles of former sec_48 and sec_1_48-1 and that is not property in the nature of machinery under sec_1_48-1 is treated for purposes of this section as an inherently_permanent_structure emphasis added the definition of inherently permanent structures in the final regulations contains this same concluding sentence but omits the above-highlighted parenthetical reference to sec_1_48-1 in addition the final regulations add a new paragraph c to sec_1 263a- which has no counterpart in the proposed_regulations the preamble to the final regulations explains that these changes were made because many commentators were attempting to narrow the definition of real_property for sec_263a by suggesting that the definition should incorporate the relatively expansive notions of tangible_personal_property developed under the investment_tax_credit and sec_1245 this suggestion the preamble notes is contrary to sec_263a and its legislative_history which contain nothing to suggest that congress intended the broad definitions of personal_property under former sec_48 and sec_1245 to apply in the context of interest capitalization specifically the preamble observes some commentators interpreted certain language in proposed sec_1 263a f -1 relating to the classification of property for purposes of former sec_48 and sec_1_48-1 and sec_1_48-1 to provide that property that would otherwise be an inherently_permanent_structure under sec_263a ie because it is affixed to real_property and will ordinarily remain affixed for an indefinite period of time is not an inherently_permanent_structure under sec_263a if such property would constitute property in the nature of machinery under the principles of sec_48 and sec_1_48-1 c b pincite to negate this interpretation the preamble concludes subparagraph c ii was added to the final regulations although not mentioned in the preamble the final regulations also omit any reference to sec_1_48-1 when restating the exclusion of property in the nature of machinery in subparagraph c i which furthers negates the use and relevance of sec_1_48-1 taken together the preamble and sec_1_263a-8 clearly indicate that the definitions of inherently permanent structures and property in the nature of machinery under sec_263a are separate and distinct from the itc definitions of these terms in sec_1_48-1 this separation however was not intended as a complete rejection of all sec_48 authorities bearing on these definitions rather the specific nature of the limitations on the machinery exclusion added in subparagraph c ii indicates that the separation was more narrowly intended to reject a specific line of itc cases and rulings that greatly expanded the definition of what constitutes property in the nature of machinery the leading case in this line is 62_tc_446 in which the tax_court examined disputed claims for investment tax_credits on a ski lift the property at issue included a series of massive ski lift line towers which were bolted to or sunk into massive concrete foundations attached to the top of these towers were sets of mechanical sheave assemblies that guided the ski lift cables the towers the court concluded were clearly inherently permanent structures but they qualified as tangible_personal_property under sec_1_48-1 because they were also property in the nature of machinery by virtue of their close integration with the sheave assemblies the tax_court pointed to a number of factors indicating the unitary nature of the towers and sheave assemblies first a tower and its sheave assemblies were so interrelated in their engineering specifications that they were analyzed and designed as a single unit second the tower and sheaves were so physically interrelated that was often easier and more economical to replace both the tower and the sheaves when the sheaves wore out third the tower and sheaves were almost inseparable in terms of the functions they performed neither the tower nor the sheaves could perform their shared function of supporting and guiding the lift cable without the other finally the towers served no function independent of supporting the sheave assemblies weirick t c pincite the tax_court expressly declined to accept taxpayer’s theory that the entire ski lift constituted a single giant machine and thus all of its components qualified as property in the nature of equipment because they were merely parts of this machine the better approach the court concluded was to examine each component of the ski lift separately to determine whether the component was sufficiently integrated with the mechanical operations of the lift to qualify as equipment thus the earthen ramps used to load and unload skiers were examined separately from the towers the court concluded that the ramps unlike the towers did not qualify as machinery because they were not sufficiently involved in the mechanical operations of the lift this was true even though the ramps were helpful or even necessary for the lift passengers and thus served an important function in the overall functioning of the taxpayer’s hypothetical ski lift machine this reasoning which constitutes a substantial limitation on the breadth of the weirick holding was subsequently used to reject arguments that a walk-in freezer building and a concrete structure providing bays for self-service car wash facilities were property in the nature of machines because they were in essence components of a giant freezer and car washer respectively 87_tc_463 aff’d 849_f2d_1398 11th cir des moines cold storage co inc v commissioner tcmemo_1988_242 schrum v commissioner tcmemo_1993_124 aff’d in part vacated in part 33_f3d_426 4th cir on remand tcmemo_1995_103 aff’d in part vacated in part 111_f3d_1177 4th cir in these cases the tax_court applied the factors developed in weirick and concluded that the structures were not machinery because they were not materially integrated with the mechanical parts of the installations in terms of design operation or function the freezer building for example served to maintain the proper climate for the freezer chamber by excluding humidity and providing thermal insulation these functions however were independent from the operations of the refrigeration machinery itself and thus the building and the freezer were not functionally integrated even though the functions performed by the building were essential for the proper operation of the installation as a hypothetical giant freezer munford t c pincite weirick was followed by several cases and rulings in which massive property items that clearly qualified as buildings or inherently permanent structures were treated as property in the nature of machinery under sec_1_48-1 inherently permanent structures or sec_1_48-1 buildings because they were sufficiently integrated with machinery these include a steel tower anchored in concrete was treated as machinery because it was an integral part of an amusement park ride marineland of the pacific inc v commissioner tcmemo_1975_288 enormous craneway structures supporting the operations of large overhead cranes in steel mills were property in the nature of machinery rather than buildings under sec_1_48-1 lukens inc v commissioner tcmemo_1987_464 barrenechea v commissioner tcmemo_1990_471 revrul_79_181 1979_1_cb_41 revrul_79_183 1979_1_cb_44 flooring piers or foundations that supported heavy machinery qualified as part of such machinery texas instruments inc v commissioner tcmemo_1992_306 concrete floor specially designed to support saws and lappers revrul_79_183 1979_1_cb_44 concrete foundation and piers supporting stamping press in steel mill revrul_79_182 1979_1_cb_42 pillars supporting paper making machine raised flooring and catwalks that allowed access to computers and other equipment for operation and maintenance qualified as sec_38 property catwalks providing access to other portions of the building did not qualify revrul_74_391 1974_2_cb_9 in sum weirick and its related cases stand for the general proposition that inherently permanent structures that support or are otherwise necessary to the operation of machinery are themselves property in the nature of machinery this is precisely the proposition that is negated by the provisions that were added to the final regulations as subparagraph c ii of sec_1_263a-8 the new material in subparagraph c ii therefore must be seen as an acknowledgment and explicit reject of the application of weirick and similar authorities to the definition of real_property in sec_263a although the final regulations clearly reject weirick they were not intended to preclude the use of other authority under former sec_48 in determining what constitutes property in the nature of machinery under sec_1_263a-8 given the specificity of subparagraph c ii the revisions in the final regulations are focused on rejecting the specific expansion of property in the nature of machinery under weirick and associated authorities this conclusion is further supported by the manner in which the final regulations retain the exclusion for property in the nature of machinery in subparagraph c i the reference to sec_1_48-1 found in the proposed_regulations is omitted but no independent definition or examples of property in the nature of machinery are supplied the absence of such guidance suggests that it is proper to consider authorities under former sec_48 in determining what constitutes property in the nature of machinery for purposes of sec_1_263a-8 subject of course to the limitations created by the express rejection of weirick in sec_1_263a-8 sec_1_48-1 offers several examples of property in the nature of machinery including gasoline pumps hydraulic car lifts and automatic vending machines which qualify as such even though they are annexed to the ground none of these examples appear to contradict the rejection of weirick as expressed in sec_1_263a-8 so they should be useful examples for the concept of property in the nature of machinery under sec_1_263a-8 these items could be informally characterized as self-contained machines that happen to be permanently affixed to the ground conversely the properties in the weirick authorities could be described as inherently permanent structures that become mechanical by intimate association with mechanical devices under the forgoing principles jacket-type platforms are not property in the nature of equipment or machinery for purposes of sec_1_263a-8 the function of these platforms is to provide secure support for the property and personnel used in extracting oil_and_gas some of the items of property supported by the platform such as the rig components do perform mechanical tasks and are clearly pieces of machinery the platforms however do not perform any mechanical operations in their own right as such jacket-type platforms are not comparable to gas pumps hydraulic lifts or vending machines the examples in sec_1_48-1 which all perform some physical activity on a self-sufficient basis jacket-type platforms might qualify as property essentially equivalent to a machine for purposes of sec_1_48-1 under weirick and related authorities the platforms provide direct structural support for the mechanical operations of the rig and as such are closely comparable to the ski lift poles in weirick the craneway structures in lukens inc and barrenechea and the piers and foundations supporting papermaking machines in rev ruls and in addition the platforms provide operating personnel with access to the rig machinery that is essential for operation and maintenance which makes them comparable to the raised flooring and catwalks in revrul_74_391 however for the reasons discussed above the possible status of jacket-type platforms as machinery under the weirick authorities does nothing to establish that such platforms are machinery for purposes of sec_1_263a-8 subparagraph ii of sec_1_263a-8 expressly rejects the results in the weirick authorities by stating that property does not become property in the nature of machinery merely because it provides support to machinery and is necessary for its use and operation in sum jacket-type platforms do not constitute property in the nature of machinery for purposes of sec_1_263a-8 because they are not machines in and of themselves they are merely property that provides support albeit essential support to machines issue when does the production_period for jacket-type platforms begin for purposes of interest capitalization under sec_263a sec_263a provides that capitalization applies only to those interest costs which are paid_or_incurred during the production_period for purposes of this provision the production_period of an item of property is defined in general terms by sec_263a to be the period beginning on the date on which production of the property begins and ending on the date on which the property is ready to be placed_in_service or is ready to be held_for_sale the statutory definition of production_period is elaborated in sec_1_263a-12 which sets forth rules for determining the beginning and end of the production_period for real_property and tangible_personal_property the statutory definition is further elaborated in sec_1_263a-13 which defines the beginning and end of the production_period for oil_and_gas property sec_1_263a-13 provides rules that are applied in tandem with the general regulations governing interest capitalization sec_1_263a-8 through 263a-12 263a-14 263a-15 in capitalizing interest with respect to the development of oil_and_gas_properties as defined by sec_1_263a-13 the provisions of sec_1_263a-13 are not applicable to jacket-type platforms because they are not units or parts of units of oil_and_gas property for purposes of that regulation sec_1_263a-13 defines oil_and_gas property to consist of each separate operating_mineral_interest in oil or gas as defined in sec_614 or if a taxpayer makes an election under sec_614 the aggregate of two or more separate operating interests in oil or gas thus oil_and_gas property under sec_1_263a-13 refers only to interests in the depletable natural resource and does not include other_property such as offshore platforms that is involved in the extraction of such resources accordingly a jacket-type platform and the mineral_interest which it exploits are distinct units of property for purposes of determining production periods for interest capitalization under sec_263a mineral_interests are oil_and_gas property and are subject_to the special rules of sec_1_263a-13 as well as the general interest capitalization_rules under sec_263a jacket-type platforms do not qualify as oil or gas property and are thus subject only to the general interest capitalization_rules in sec_1_263a-8 through 263a-12 263a-14 and 263a-15 thus the production_period of jacket-type platforms is determined under sec_1_263a-12 without reference to sec_1_263a-13 under sec_1_263a-12 the production_period for self-produced real_property begins on the first date that any physical production activity is performed with respect to the property if the property is produced under contract the production_period for the contractor begins on the date the contractor begins physical production activity and the production_period for the customer begins on the date that either the customer or the contractor begins physical production activity sec_1_263a-12 for purposes of these rules physical production activity is defined by sec_1 263a- e to include any physical activity that constitutes production within the meaning of sec_1_263a-8 which in turn defines production by reference to the definition of such term in sec_263a and sec_1_263a-2 produce is defined in sec_263a to include construct build install manufacture develop or improve the definition of this term in sec_1_263a-2 includes the activities listed in sec_263a and adds create raise and grow to the list sec_1_263a-12 sets forth a partial list of activities that constitute physical production activity which includes clearing grading or excavating raw land demolishing or gutting a building constructing infrastructure such as roads sewers sidewalks cables and wiring landscaping and undertaking structural mechanical or electrical activities with respect to a building or other structure sec_1_263a-12 specifically provides that soil testing preparing architectural blueprints or models obtaining building permits and incidental repairs are not considered to be physical production activities the production_period of self-produced real_property ends on the date that the unit is placed_in_service and all production activities reasonably expected to be undertaken by or for the taxpayer or a related_person are completed if the property is produced under contract the production_period for the customer ends when the property is placed_in_service by the customer and all production activities reasonably expected to be undertaken are complete ie generally no earlier than when the customer takes delivery sec_1_263a-12 it should be noted that sec_1_263a-12 defines the beginning of the production_period in terms of physical production activity sec_1_263a-12 while the end of the production_period is defined in terms of production activities sec_1_263a-12 thus the production_period for an item of real_property can in the proper circumstances continue beyond the completion of physical production activities if significant nonphysical production activities remain to be performed for this purpose production activities would include those activities falling within the broad definition of produce under sec_263a sec_1_263a-2 without application of the limitations in sec_1_263a-12 which apply only to physical production activities placed_in_service is not separately defined for purposes of sec_1_263a-12 in the absence of such definition it is reasonable to construe this term as having the same meaning as it does for purposes of depreciation namely that something is placed_in_service when it is in a condition or state of readiness and availability for a specifically defined function see eg revrul_76_238 1976_1_cb_55 revrul_84_23 1984_1_cb_38 under the forgoing principles the production_period for a self-produced jacket- type platform begins when physical production activities are first performed with respect to the unit_of_property similarly the production_period for a jacket-type platform produced under contract begins for the customer when physical production activities are first performed with respect to the unit_of_property whether by the contractor or the customer many of the activities required to produce a jacket-type platform do not qualify as physical production activities with respect to such unit_of_property and the performance of such activities does not commence the production_period specifically exploration of the well site obtaining mineral rights or regulatory approvals and preparing architectural and engineering specifications are not physical production activities with respect to a jacket-type platform sec_1_263a-12 the first physical production activity performed on a jacket-type platform is typically the construction of the deck and jacket components of the platform this construction activity corresponds directly to one of the regulatory illustrations of physical production activity with respect to the production of real_property namely the performance of structural and mechanical activities with respect to a structure sec_1_263a-12 because of the harsh conditions prevailing at the well site the construction of the jacket and deck is typically performed at a remote location on shore however the construction of a jacket and deck is always directly attributable to the production of a particular jacket-type platform jackets and decks are very expensive components and they must be designed and constructed to suit the unique conditions and demands of a particular well site accordingly fabrication of a deck and jacket is only undertaken in conjunction with the production of a jacket-type platform the production_period for a self-produced jacket-type platform ends when the unit is placed into service for purposes of depreciation and all production activities reasonably expected to be undertaken by or for the taxpayer or a related_person are completed the production_period for a platform produced under contract ends for the customer when the property is placed_in_service for purposes of depreciation and all production activities reasonably expected to be undertaken are complete which is generally no earlier than when the customer accepts delivery the close of a production_period is defined by reference to the end of all production activities not merely physical production activities thus if expected nonphysical activities remain to be performed after physical construction is completed such as inspections or approvals then the production_period does not close until such activities are completed we trust that this will be of assistance to you if you have any questions please contact _______ of my office at
